 


109 HR 3591 IH: To amend the Internal Revenue Code of 1986 to provide a credit to facilitate the accelerated development and deployment of crash avoidance and crash protection systems.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3591 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Rogers of Michigan introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit to facilitate the accelerated development and deployment of crash avoidance and crash protection systems. 
 
 
1.Credit for intelligent vehicle technology systems 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section:  
 
36.Credit for intelligent vehicle technology systems 
(a)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to $500 for each qualified intelligent vehicle system placed in service by the taxpayer during the taxable year. 
(b)Limitation per vehicleThe amount of the credit allowed under subsection (a) with respect to any vehicle shall not exceed the excess of— 
(1)$1,000, reduced by 
(2)the aggregate amount of any credits allowed to the taxpayer under this section with respect to such vehicle for all prior taxable years. 
(c)Qualified intelligent vehicle systemFor purposes of this section— 
(1)In generalThe term qualified intelligent vehicle system means any system of devices described in a subparagraph of paragraph (2) which is installed in a motor vehicle. 
(2)Devices describedThe following devices are described in this paragraph: 
(A)Electronic lane departure warning systems that alert the driver by means of an audio, visual, or tactile warning that the driver has departed from his or her lane of travel. 
(B)Collision avoidance systems that operate at highway speeds of 45 miles per hour or greater and utilize radar to detect potential collisions and provide a visual or audio warning for the driver. 
(C) Navigation systems that are installed devices that provide nationwide route guidance to a driver by providing audio turn-by-turn directions such that a driver can navigate to a destination without looking at a map. 
(D)Active automatic crash notification systems which use wireless telecommunication technologies to immediately alert a private emergency call center when a passenger presses the car’s emergency alert button or the car’s airbag deploys. 
(E)Electronic or roll stability control systems that are vehicle stability control systems that optimize vehicle control and are specifically designed to monitor and ensure the stability of the vehicle. 
(F)Side obstacle detection systems that increase drivers’ awareness of vehicles in side blind spots with an audible or visual warning. 
(G)Automatic back-up warning device systems that alert drivers to people and objects behind their vehicle when backing, including systems that give the driver visibility behind the vehicle when backing up. 
(H)Adaptive cruise control systems that warn drivers of slower-moving traffic ahead. Automatically adjusts speed to maintain a driver-set gap from the vehicle ahead. These systems monitor the area ahead of the vehicle, measuring distance and relative velocity of target vehicles to automatically adjust the speed of the host vehicle to maintain speeds requested by the driver through both braking and throttle control. This includes but is not limited to systems that include a short brake pulse, reversible restraint system activation, or full emergency braking capability to the adaptive cruise control system. 
(I)Adaptive front lighting systems (AFS) that provide optimal visibility in various driving conditions by automatically modifying the beam pattern of the head lighting system in response to vehicle speed, weather conditions, and road situations (city, country, motorway), including headlamps that move with the steering wheel to help illuminate curves or turns. 
(J)Light emitting diode (LED) brake lights that are brighter and activate faster than conventional lamps allowing programming options that are not available with conventional lamps. 
(K)Seat-mounted head protection airbag systems that consist of a small airbag which deploys from the driver or passenger side seat and protects the head in a side-impact crash scenario if such system is certified as performing in a manner that results in a rating of good under the IIHS head protection rating scale in their side-impact crash rating test for front seat occupants.  
(L)Head-curtain airbag system consisting of a wide curtain safety device system embedded in the roof lining of the vehicle which— 
(i)deploys when triggered by a crash sensor, and 
(ii)covers the front two rows of the vehicle (between the A and C pillars) and at least 80 percent of the glass area adjacent to the occupants. 
(M)Head airbag and rollover protection curtain system consisting of an enlarged roof line mounted airbag system with an enhanced capability of remaining deployed for 5 seconds to provide head, neck, and torso protection in a vehicle rollover crash scenario if such system covers at least 90 percent of the glass opening and meets the proposed occupant ejection mitigation requirements issued by the National Highway Traffic Safety Administration.  
(N)In the case of a motor vehicle any portion of which is subject to tax under section 4051, direct tire pressure monitoring systems for heavy truck applications that provide a real time determination of the condition of the pressure and temperature of the air in the tire. 
(O)Any system specifically identified by the Administrator of the National Highway Traffic Safety Administration for the purposes of this paragraph as significantly enhancing the safety or security of the driver, passengers, or load of a vehicle. 
(3)Removal from device listAny system specifically identified by the Administrator of the National Highway Traffic Safety Administration for removal from paragraph (2) shall be treated as not described in any subparagraph of such paragraph effect for systems placed in service after such date as the Administrator shall specify. 
(4)Motor vehicleThe term motor vehicle means any vehicle which is manufactured primarily for use on public streets, roads, and highways (not including a vehicle operated exclusively on a rail or rails) and which has at least 4 wheels. 
(d)Special rules 
(1)Basis reductionThe basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit.  
(2)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any property which ceases to be property eligible for such credit.  
(3)Property used outside United States, etc., not qualified No credit shall be allowed under subsection (a) with respect to any property referred to in section 50(b) or with respect to the portion of the cost of any property taken into account under section 179. 
(4)Election to not take creditNo credit shall be allowed under subsection (a) for any vehicle if the taxpayer elects to not have this section apply to such vehicle. 
(e)Supporting documentationNo credit shall be allowed under subsection (a) unless the taxpayer receives, at the time of purchase of the qualified intelligent vehicle system, such documentation as the Secretary may require. Such documentation shall identify the type of each intelligent vehicle system installed on the motor vehicle, the purchase date of the motor vehicle containing such system (or the installation date of such system in the case of installation after the date of the first retail sale). The Secretary may not require retail or manufacturer price documentation.  
(f)TerminationThis section shall not apply to any property placed in service after December 31, 2012.. 
(b)Determinations by NHTSA 
(1)In generalThe Administrator of the National Highway Traffic Safety Administration shall, during the 8-month period beginning 40 months after the date of the enactment of this Act and periodically thereafter, identify systems for inclusion in or removal from the list of systems in paragraph (2) of section 36(c) of the Internal Revenue Code of 1986, and shall publish an update of such list taking into account such inclusions and removals. 
(2)Advisory committeeFor purposes of making identifications described in paragraph (1), such Administrator shall— 
(A)establish a committee (which shall include at least one representative from industry and one consumer) to access potentially qualified systems, 
(B)convene such committee and establish a regular meeting schedule,  
(C)require quarterly reports from such committee, and 
(D)make such quarterly reports available to the public. 
(c)Conforming amendments 
(1)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating the item relating to section 36 as an item relating to section 37 and by inserting before such item the following new item: 
 
 
Sec. 36. Credit for intelligent vehicle technology systems. 
(2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting or 36 after section 35.  
(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2005. 
 
